                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9   ANDRE HOSKINS,                                           CASE NO. C18-1252-JCC
10                              Plaintiff,                    ORDER
11          v.

12   AMERICAN CIVIL LIBERTIES UNION
     FOUNDATION, et al.,
13
                                Defendants.
14

15

16          This matter comes before the Court sua sponte. On April 19, 2019, the Court granted

17   Plaintiff’s motion to amend his complaint and Defendants City of Seattle, Seattle Office for Civil

18   Rights, and Seattle Public Library’s (collectively, the “City”) motion for a more definite

19   statement. (Dkt. No. 39.) The Court directed Plaintiff to file an amended complaint pursuant to

20   the Court’s order no later than 30 days from the date the order was issued. (Id. at 4.) Plaintiff has

21   failed to file an amended complaint or otherwise respond to the Court’s order. Therefore,

22   Plaintiff’s complaint is DISMISSED without prejudice. If Plaintiff elects to re-file his lawsuit,

23   his complaint should conform with the Court’s order as to the City’s motion for a more definite

24   statement. (See id.) The Clerk is DIRECTED to STRIKE Defendant American Civil Liberties

25   Union Foundation’s renewed motion to dismiss (Dkt. No. 23) and to CLOSE the case.

26          //


     ORDER
     C18-1252-JCC
     PAGE - 1
 1          DATED this 22nd day of May 2019.




                                               A
 2

 3

 4
                                               John C. Coughenour
 5                                             UNITED STATES DISTRICT JUDGE
 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     ORDER
     C18-1252-JCC
     PAGE - 2
